DETAILED ACTION

1.	The Amendment filed on March 21, 2022 has been considered.  However, the amended claims are ineffective to overcome the previous Rejection; especially, 35 USC § 112 Rejection.  
Claims 2-29 are pending.
	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2-10 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation of “wherein the system prevents HHO gas collected in the HHO gas collection chamber from reentering the electrolysis chamber throughout all orientations of the container” renders the claim indefinite; since it is not clear that how or by which way the system is able to do the function of prevention?
Note that if the HHO gas is able to pass from the electrolysis chamber to the HHO gas collection chamber, the quantity of liquid electrolyte should be filled in the electrolysis chamber only; since the quantity of liquid electrolyte is filled up [as shown in Figures 11A-11C], there is no HHO gas to be passed from the electrolysis chamber the HHO gas collection chamber. 
Therefore, since the quantity of liquid electrolyte is provided in the container for allowing the HHO gas to pass from the electrolysis chamber to the HHO gas collection chamber, the limitation of “wherein the system prevents HHO gas collected in the HHO gas collection chamber from reentering the electrolysis chamber throughout all orientations of the container” is indefinite.
The Applicant is required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2, 3, 5 and 29 are rejected under 35 USC 103 as obvious over Burns (US 2015/0101926 A1).  
	Regarding claim 29, Burns invention teaches an abatement system for an electrolysis unit [electrolytic cell (10)] onboard a vehicle [para. 0004 discloses an electrolytic cell on board vehicle], comprising: a container [electrolytic cell (10)] comprising: a) an electrolysis chamber [lower chamber (14)] configured to house a plurality of electrodes [par. 0040 discloses the lower chamber (14) comprises 11 to 28 electrode plates (62, 64)], b) an HHO gas collection chamber [upper chamber (12)] configured to maintain a quantity of liquid electrolyte in fluid communication with the electrolysis chamber (14) [para. 0031 discloses the flow of electrolyte is passing from the upper chamber (12) into the lower chamber (14)], and c) a partition [center plate (40)] therebetween, the partition (40) comprising roll-over abatement nozzle [para. 0031 further discloses flow path (18) comprising one or more conduits (48) which would be considered as abatement nozzle] that allows HHO gas [para. 0002 mentions HHO gas and electrolysis gas would be considered as HHO gas] to pass from the electrolysis chamber (14) to the HHO gas collection chamber (12) and liquid electrolyte to pass from the HHO gas collection chamber (12) to the electrolysis chamber (14) [para. 0007 discloses the fluid communications between the electrolysis chamber (14) and HHO gas collection chamber (12) via the flow paths]; and wherein the system prevents HHO gas [electrolysis gas] collected in the HHO gas collection chamber (12) from reentering the electrolysis chamber (14) throughout all orientations of the container (10) [para. 0007 and 0033 disclose a gas trap (26) is arranged to define an internal space (28) for collecting electrolysis gases that have risen from the lower portion (60) via second flow path (19) and the gas trap (26) comprises a gas outlet orifice (35) may connect to an inlet manifold fuel supply apparatus or injector; which would be well known there is no way the electrolysis gas can reentering the electrolysis chamber (14) throughout all orientations of the container (10)].
It is apparent that the system prevents HHO gas collected in the HHO gas collection chamber from reentering the electrolysis chamber throughout all orientations of the container; however, insofar as this is not explicitly stated.  Since this limitation is unclear and rejected by USC 35 112, second paragraph; therefore, Claim 1 is alternately rejected under 35 USC 103, as follows: It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the means by way of preventing HHO gas collected in the HHO gas collection chamber from reentering the electrolysis chamber throughout all orientations of the container.  [Note that since the gas is always lighter than the liquid and the gas is positioned on the upper portion of container; therefore, it is no way the electrolysis gases can be reentered the lower chamber (14) throughout all orientations of the container (10)].
	Regarding claim 2, further note Figure 1, Burns invention teaches no moving parts.
	Regarding claim 3, notes pars. 0004, 0012, 0033 and 0053 which describe the prevention from the leaking under pressure up to a relief pressure and releasing contents of container at the relief pressure.
	Regarding claim 5, as discussed in claim 1, Burns invention mentions the communication between the electrolysis unit (10) and the internal combustion engine [para. 0035].
8.	Claims 2, 3, 5 and 29 are alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Lewis et al (US 10,695,727 B2).
	Regarding claims 2, 3, 5 and 29, as above rejection; alternatively, Burn does not specifically teach the system prevents HHO gas collected in the HHO gas collection chamber from reentering the electrolysis chamber throughout all orientations of the container.  Notes that to prevent gas in the collection chamber from reentering to liquid chamber, the one way valve could be used to do this function.
	Notes Figure 2, Lewis teaches an electrolytic hydrogen generator which includes a partition (116) is provided with a fluid passageway (118) and a non-return valve (120) is disposed in the fluid passage way (118).
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Lewis would have been recognized in the pertinent art of Burns invention.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have utilized Burns system which included the means for preventing HHO gas collected in the HHO gas collection chamber from reentering the electrolysis chamber throughout all orientations of the container by the use of non-return valve as taught by Lewis for the purpose of enhancing the combustion reaction and/or improving the combustion efficiency.
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Turgeon et al (US 2016/0047284 A1).
	Regarding claim 4, as discussed in claim 29, Burns fails to specifically teach the system the container delivers at least a portion of HHO gas to a DPF regenerator system.
	Notes pars. 0016, 0019 and 0025, Turgeon teaches the HHO generator which deliver at least a portion of HHO gas to a DPF generator system [particular filter (26)].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Turgeon would have been recognized in the pertinent art of Burns invention.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have utilized Burns system which included the means for delivering the HHO gas to the particular filter system as taught by Turgeon for the purpose of enhancing the combustion reaction and cleaning the particular filter of the exhaust system.
10.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Ortenheim et al (US 2014/0096728 A1).
Regarding claim 9, as discussed in claim 29, Burns fails to specifically teach the system is in the communication with a heat exchanger.
However, notes Figures 1 and 8, Ortenheim teaches the system configuration in which the heat exchanger [cooling system (182/800) includes the heat exchanger (804)] is configured to receive at least a portion of the HHO gas [par. 0100 discloses the vehicle’s radiator could be used as the heat exchanger for cooling the electrolyte solution]. 
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Ortenheim would have been recognized in the pertinent art of Burns.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have utilized Burns system to include the means for providing the HHO gas to the heat exchanger as taught by Ortenheim for the purpose of cooling the electrolysis cell of the abatement system.
Regarding claim 10, as discussed in claim 9, the heat exchanger receives an engine coolant stream and/or engine exhaust stream would have been well-known in the art to be proper as an obvious choice of automobile engineering design.
Examiner's Note; The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.

Allowable Subject Matter
11.	Claims 11-28 are allowed; and 
12.	Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
13.	Applicant's arguments, which includes the amended claim 29, filed on March 21, 2022 have been fully considered but they are not persuasive.
	Claim 1 has been amended which replaced the limitation of “valve free orifice” by the limitation of --roll-over abatement nozzle--.  However, there is nothing being added to modify the limitation of “the system prevents HHO gas collected in the HHO gas collection chamber from reentering the electrolysis chamber throughout all orientations of the container”.
Since the limitation of “wherein the system prevents HHO gas collected in the HHO gas collection chamber from reentering the electrolysis chamber throughout all orientations of the container” is indefinite; Claims 2-10 and 29 are remained to be rejected.
Therefore, Claims 2-10 and 29 continue to be rejected as set forth above.


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
June 6, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747


   
/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        June 8, 2022